Title: From Thomas Jefferson to the Virginia Delegates in Congress, 18 December 1780
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
Richmond December 18th 1780

I have made the necessary enquiry as to the place where any armed vessels, which the minister of France shoud think proper to have wintered in our bay, might cover its trade, be safest, and have the most secure retreat. Hampton road and york town are the only ports from which a view of the entrance into the bay is commanded. No vessel can pass up it without being seen from either of these places. Hampton road is nearest to the capes by about an hour or hour and halfs sail; and so far woud be preferable for other reasons: however it is much inferior to york. Vessels do not lie in perfect security from storms in hampton road. There can be no assistance from the Land against ever so small a superiority of naval force. A Line of battle ship can retire no higher than within about three miles of Burwells ferry, and a frigate no higher than
 James Town, without lightening: then indeed she may go above Hoods, where she woud be in perfect security. At york town as good a view of the bay is commanded tho somewhat more distant[. The har]bour is safe thro the winter. The guns mounted at that place may, by their [cooperation] save the necessity of retreating from a small superiority of [force] and if a retreat becomes necessary, there is four fathom water up to Poropo tank, twenty five miles above york, and six miles below West point, where the river is one and a half miles wide, but the channel 150 yards only, and lying close under the north shore. At that place there is a soft bar having eighteen feet water only, at high water. That depth continues then up to Cumberland on Pamunkey, and King and Queen courthouse on mattapony. At Cumberland the river is one hundred or one hundred and twenty yards wide, at King and Queen courthouse it is 250 yards wide; and both of these places are in the heart of our country. From this it appears that frigates would have a perfectly safe retreat; but that line of battle ships, or other vessels drawing more than 18 feet water woud not. At york town accommodations and refreshments may be better procured than in hampton road. So that for these reasons york town seems to be the better place. I have the honor to be with great esteem Gent. your most obedient servt

Th: Jefferson

